April 10, 2007


Mr. Frederick F. Hoelke
Law Offices of Frederick F. Hoelke
26545 IH10 West Ste 100
Boerne, TX 78006

Mr. David Michael Scott
Zimmerman, Axelrad, Meyer, Stern & Wise, P.C.
3040 Post Oak Blvd, 13th Floor
Houston, TX 77056-6560
Mr. Robert L. Harris
Shannon, Gracey, Ratliff & Miller, L.L.P.
500 North Akard Street, Suite 2500
Dallas, TX 75201

RE:   Case Number:  06-1010
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  STEVEN E. LOOPER, INDIVIDUALLY, ET AL.

Dear Counsel:

      The Multidistrict Litigation Panel issued the enclosed opinion in  the
above-referenced case.
                       Sincerely,
                       [pic]


                       Blake A. Hawthorne, Clerk


                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Multidistrict Litigation Panel |
|   |(via email)                    |